Title: To Benjamin Franklin from William Vaughan, 1 August 1782
From: Vaughan, William
To: Franklin, Benjamin


Dear Sir
London Aug. 1st. 1782
I am happy that the inclosed gives me an opportunity of writing a line to one I have ever been taught to revere & respect. There are few Events I have so much at heart as once more enjoying your company. I hope from a change of men system & times that day may not be far distant. We have been too long accustomed to misfortunes not to rejoice at the least glymse of hope.
I saw yesterday a lense whose powers you are not perhaps unacquainted with. Platina melts in Seventeen Seconds & other metals yeild to its power. The weather has not been favorable for a variety of experiments. Parker has however many in contemplation with the assistance of our philosophical men here. I beleive it is found superior to the one in France. The lense is solid, & weighs 212 pd.
Our friends Dr. Price & Dr. Preistley are well & would with our family join in sincere wishes for your health & happiness if they knew of this opportunity. I thank you for your generous concern about John who is released on his parole by Sir G. Carleton. He was well at Philadelphia May 10— With great respect & esteem I remain Dear Sir Your sincere & obt Servt
W Vaughan
